BELCHER, Commissioner.
The conviction is for carrying a pistol; the punishment, a fine of $100.
Both the complaint and information charge that the appellant did unlawfully carry “on or about” his person a pistol.
A complaint and information which charges that the accused did carry on or about his person a pistol, because of the use of the word “or” rather than the word “and”, renders such allegation uncertain and the complaint and information defective. Art. 483, Vernon’s Ann.P.C.; 44 Tex. Jur. p. 477, Sec. 34; 2 Branch (2d Ed.) Sec. 975; Evage v. State, 136 Tex.Cr.R. 318, 125 S.W.2d 295; Wilson v. State, 151 Tex.Cr.R. 570, 209 S.W.2d 598; Scott v. State, 153 Tex.Cr.R. 492, 221 S.W.2d 608.
Because of the insufficiency of the complaint and information, the judgment is reversed and the prosecution ordered dismissed.